The appeal brings for review a final decree dismissing bill of complaint as twice amended.
The purpose of the bill was to foreclose an alleged lien accruing in favor of complainant as contractor for the construction of a building erected on the premises under an alleged verbal contract in 1928 and for repairs and additions made and performed on that and other buildings on the premises between June, 1928, and the date the bill was filed in 1934.
The sort of lien sought to be claimed could only arise pursuant to the terms of a statute.
The allegations of the bill of complaint are entirely insufficient to show the existence of any lien in favor of complainant and, therefore, the order appealed from should be affirmed. *Page 466 
It is so ordered.
Affirmed.
WHITFIELD, C. J., and ELLIS, BROWN, BUFORD, and DAVIS, J. J., concur.